Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 11, & 16 are objected to because of the following informalities:  GNSS is not described nor introduced in any of the independent claims. Simply adding “Global Navigation Satellite System” prior to the first “GNSS” in each of the listed claims will overcome this objection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13, & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zietz et al. (U.S. Patent Publication No. 2011/0068975).
Regarding claim 1, Zietz et al. teaches A navigation device, comprising: processing circuitry configured to: generate GNSS attitude angle estimation data and GNSS speed estimation data by using first GNSS data based on a GNSS signal received by a first antenna, and second GNSS data obtained at a shorter cycle than the first GNSS data based on a GNSS signal received by a second antenna; (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this document. In general terms, the USBL heading determination system combines distance measurements received from at least two separate GNSS receivers (410A and 410B, with other receivers added as appropriate in alternative embodiments) with attitude information estimate an integrated attitude angle based on the IMU angular velocity outputted from an Inertial Measurement Unit (IMU) and the GNSS attitude angle estimation data; (Par. 0081; See "By determining both the alpha angles 810 and the beta angles 820 from each side of the headset as described above, the exact configuration of the headband, and therefore the length of the USBL baseline, can be derived. Comparing the angles a; 810 with a 2 812 and ~1 820 with ~2 822 should result in a uniform heading determination because the heading determination calculated based on information from both receivers should be identical. Taking into account the additional IMU angle measurement y 824 and the known force pulling against gravity will result in a precise heading determination.") and estimate an integrated speed based on an IMU acceleration outputted from the IMU, the GNSS speed estimation data, and the integrated attitude angle. (Par. 0055; See "The processor 400, GNSS receivers 410A and 410B, and the IMU 460, receive power from a power source 450. This power source 450 may be external power (such as vehicle power or an external battery pack) or an internal power source, such as a battery built into the USBL heading determination system. The USBL heading determination system has the capability of outputting heading and attitude information through a plurality of external outputs 480.")
Regarding claim 2, Zietz et al. teaches The navigation device of claim 1, wherein the processing circuitry is further configured to: generate the GNSS speed estimation data based on the second GNSS data, and extract the second GNSS data at the cycle of the first GNSS data; and generate the GNSS attitude angle estimation data based on an extracted second GNSS data, and the first GNSS data. (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this document. In general terms, the USBL heading determination system combines distance measurements received from at least two separate GNSS receivers (410A and 410B, with other receivers added as appropriate in alternative embodiments) with attitude information derived from the IMU 460 to calculate a highly-accurate heading solution. This is done by comparing the differences in phase between the GNSS satellite signal received from one GNSS receiver 410A and the same signal received from a second GNSS receiver 410B. Because the two GNSS antennas 420A and 420B are separated by a short distance (the ultra-short baseline 430), they will each receive a signal sent by a GNSS satellite. When the signals reach the separate antennas provides position and distance information; the signals may arrive at the same time or at slightly different times. The difference in signal phases, along with attitude information from the IMU 460, is used to calculate a heading solution. This process is described in additional detail later in this document.")
Regarding claim 3, Zietz et al. teaches The navigation device of claim 1, wherein the first antenna includes a plurality of first antennas. (Par. 0013; See "According to one aspect of the present invention, a heading determination system is comprised of an inertial measurement unit coupled with at least two GNSS receivers, each receiver paired with and receiving signals from a corresponding GNSS antenna, wherein the GNSS antennas are separated by an ultra-short baseline.")
Regarding claim 4, Zietz et al. teaches The navigation device of claim 1, wherein the processing circuitry is further configured to carry out a complementary filtering of an IMU speed obtained based on the IMU acceleration, and a GNSS speed based on the GNSS speed estimation data to calculate the integrated speed. (Par. 0051; See "In the preferred embodiment, the IMU 460 receives power from an appropriate power source (e.g., the power system of a vehicle or an external battery). This power is filtered through protection circuitry 355 which conditions the voltage for use. This protection circuitry 355 prevents damage caused by voltage spikes or other transient voltage conditions on the supplied power. A power supply 350 converts the voltage to the appropriate level for use in the IMU 460. The power is 
Regarding claim 11, Zietz et al. teaches A method of generating navigation support information, comprising the steps of: generating first GNSS data based on a GNSS signal received by a first antenna; generating second GNSS data obtained at a shorter cycle than the first GNSS data based on a GNSS signal received by a second antenna; generating GNSS attitude angle estimation data at least based on the first GNSS data; generating GNSS speed estimation data based on the second GNSS data; (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this document. In general terms, the USBL heading determination system combines distance measurements received from at least two separate GNSS receivers (410A and 410B, with other receivers added as appropriate in alternative embodiments) with attitude information derived from the IMU 460 to calculate a highly-accurate heading solution. This is done by comparing the differences in phase between the GNSS satellite signal received from one GNSS receiver 410A and the same signal received from a second GNSS receiver 410B. Because the two GNSS antennas 420A and 420B are separated by a short distance (the ultra-short baseline 430), they will each receive a signal sent by a GNSS satellite. When the signals reach the separate antennas provides position and distance information; the signals may arrive at the same time or at slightly different times. The difference in signal phases, along with attitude information from the IMU 460, is used to calculate a heading solution. This process is described in additional detail later in this document.") estimating an integrated attitude angle based on an IMU angular velocity outputted from an Inertial Measurement Unit (IMU) and the GNSS attitude angle estimation data; (Par. 0081; See "By determining both the alpha angles 810 and the beta angles 820 from each side of the headset as described above, the exact configuration of the headband, and therefore the length of the USBL baseline, can be derived. Comparing the angles a; 810 with a 2 812 and ~1 820 with ~2 822 should result in a uniform heading determination because the heading determination calculated based on information from both receivers should be identical. Taking into account the additional IMU angle measurement y 824 and the known force pulling against gravity will result in a precise heading determination.") and estimating an integrated speed based on an IMU acceleration outputted from the IMU, the GNSS speed estimation data, and the integrated attitude angle. (Par. 0055; See "The processor 400, GNSS receivers 410A and 410B, and the IMU 460, receive power from a power source 450. This power source 450 may be external power (such as vehicle power or an external battery pack) or an internal power source, such as a battery built into the USBL heading determination system. The USBL heading determination system has the capability of outputting heading and attitude information through a plurality of external outputs 480.")
Regarding claim 12, Zietz et al. teaches The method of claim 11, wherein the second GNSS data is extracted at the cycle of the first GNSS data, and wherein the GNSS attitude angle estimation data is generated based on the extracted second GNSS data and the first GNSS data. (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this document. In general terms, the USBL heading determination system combines distance measurements received from at least two separate GNSS receivers (410A and 410B, with other receivers added as appropriate in alternative embodiments) with attitude information derived from the IMU 460 to calculate a highly-accurate heading solution. This is done by comparing the differences in phase between the GNSS satellite signal received from one GNSS receiver 410A and the same signal received from a second GNSS receiver 410B. Because the two GNSS antennas 420A and 420B are separated by a short distance (the ultra-short baseline 430), they will each receive a signal sent by a GNSS satellite. When the signals reach the separate antennas provides position and distance information; the signals may arrive at 
Regarding claim 13, Zietz et al. teaches The method of claim 11, wherein the integrated speed is calculated by carrying out a complementary filtering of an IMU speed obtained based on the IMU acceleration, and a GNSS speed based on the GNSS speed estimation data. (Par. 0051; See "In the preferred embodiment, the IMU 460 receives power from an appropriate power source ( e.g., the power system of a vehicle or an external battery). This power is filtered through protection circuitry 355 which conditions the voltage for use. This protection circuitry 355 prevents damage caused by voltage spikes or other transient voltage conditions on the supplied power. A power supply 350 converts the voltage to the appropriate level for use in the IMU 460. The power is controlled by a power manager circuit 360, which is responsible for switching between the input voltage from the power supply 350 and from an optional internal battery 365." & Par. 0055; See "The processor 400, GNSS receivers 410A and 410B, and the IMU 460, receive power from a power source 450. This power source 450 may be external power (such as vehicle power or an external battery pack) or an internal power source, such as a battery built into the USBL heading determination system. The USBL heading determination system has the capability of outputting heading and attitude information through a plurality of external outputs 480.")
Regarding claim 16, Zietz et al. teaches A non-transitory computer-readable recording medium storing a control program causing a computer of a navigation device to execute processing, the computer configured to control operation of the device, the processing comprising: generating first GNSS data based on a GNSS signal received by a first antenna; generating second GNSS data obtained at a shorter cycle than the first GNSS data based on a GNSS signal received by a second antenna; generating GNSS attitude angle estimation data at least based on the first GNSS data; generating GNSS speed estimation data based on the second GNSS data; (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this estimating an integrated attitude angle based on an IMU angular velocity outputted from an Inertial Measurement Unit (IMU) and the GNSS attitude angle estimation data; (Par. 0081; See "By determining both the alpha angles 810 and the beta angles 820 from each side of the headset as described above, the exact configuration of the headband, and therefore the length of the USBL baseline, can be derived. Comparing the angles a; 810 with a 2 812 and ~1 820 with ~2 822 should result in a uniform heading determination because the heading determination calculated based on information from both receivers should be identical. Taking into account the additional IMU angle measurement y 824 and the known force pulling against gravity will result in a precise heading determination.") and estimating an integrated speed based on an IMU acceleration outputted from the IMU, the GNSS speed estimation data, and the integrated attitude angle. (Par. 0055; See "The processor 400, GNSS receivers 410A and 410B, and the IMU 460, receive power from a power source 450. This power source 450 may be external power (such as vehicle power or an external battery pack) or an internal power source, such as a battery built into the USBL heading determination system. The USBL heading determination system has the capability of outputting heading and attitude information through a plurality of external outputs 480.")
Regarding claim 17, Zietz et al. teaches The non-transitory computer-readable recording medium of claim 16, wherein the second GNSS data is extracted at the cycle of the first GNSS data, and wherein the GNSS attitude angle estimation data is generated based on the extracted second GNSS data and the first GNSS data. (Par. 0054; See "The GNSS receivers 410A and 410B are electrically coupled with an inertial measurement unit (IMU) 460 to provide a complete heading determination system, the functional details of which are described in detail later in this document. In general terms, the USBL heading determination system combines distance measurements received from at least two separate GNSS receivers (410A and 410B, with other receivers added as appropriate in alternative embodiments) with attitude information derived from the IMU 460 to calculate a highly-accurate heading solution. This is done by comparing the differences in phase between the GNSS satellite signal received from one GNSS receiver 410A and the same signal received from a second GNSS receiver 410B. Because the two GNSS antennas 420A and 420B are separated by a short distance (the ultra-short baseline 430), they will each receive a signal sent by a GNSS satellite. When the signals reach the separate antennas provides position and distance information; the signals may arrive at the same time or at slightly different times. The difference in signal phases, along with attitude information from the IMU 460, is used to calculate a heading solution. This process is described in additional detail later in this document.")
Regarding claim 18, Zietz et al. teaches The non-transitory computer-readable recording medium of claim 16, wherein the integrated speed is calculated by carrying out a complementary filtering of an IMU speed obtained based on the IMU acceleration, and a GNSS speed based on the GNSS speed estimation data. (Par. 0051; See "In the preferred embodiment, the IMU 460 receives power from an appropriate power source (e.g., the power system of a vehicle or an external battery). This power is filtered through protection circuitry 355 which conditions the voltage for use. This protection circuitry 355 prevents damage caused by voltage spikes or other transient voltage conditions on the supplied power. A power supply 350 converts the voltage to the appropriate level for use in the IMU 460. The power is controlled by a power manager circuit 360, which is responsible for switching between the input voltage from the power supply 350 and from an optional internal battery 365." & Par. 0055; See "The processor 400, GNSS receivers 410A and 410B, and the IMU 460, receive power from a power source 450. This power source 450 may be external power (such as vehicle power or an external battery pack) or an internal 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 14, & 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Zietz et al. (U.S. Patent Publication No. 2011/0068975) in view of Madsen et al. (U.S. Patent Publication No. 2018/0095476).
Regarding claim 5, Zietz et al. teaches The navigation device of claim 4, wherein the processing circuitry includes: an integrator configured to integrate the IMU acceleration; (Pars. 0047-0048; See "The X-axis sensor suite 310, the Y-axis sensor suite 320, and the Z-axis sensor suite 330 of the IMU 460 each contain similar sensing components but are mounted orthogonally to each other, one in each of the three spatial dimensions. In the preferred embodiment, each sensor suites 310, 320, and 330 contains accelerometers for sensing the magnitude of movement, gyroscopes for sensing the rate of rotation of the IMU 460 and the vehicle or moving body to which it is attached, and optionally may contain magnetic sensing elements for sensing the Earth's magnetic field. Each sensor suite 310, 320, and 330 also contains an analog-todigital converter to convert the raw analog sensor values to digital signals which can be read by the processor 300."  & "In addition to receiving signals from the integrated sensor suites 310, 320, and 330, the processor 300 can be configured to receive and process signals from external sensors 340, for example, an outside air temperature (OAT) sensor, a rotor torque sensor as used on helicopters, and/ or a pitot static system to stabilize altitude. The processor 300 can also be configured to receive and process an interpolator configured to perform a data interpolation of the GNSS speed; (Par. 0086; See "The second step in the preparation phase 1000 is the interpolation of GNSS receiver signals 1020. The measurements reported by the two ( or more) GNSS receivers may differ by several milliseconds, and this difference could introduce error. The GNSS receivers report a nanosecond parameter which will be used to perform an interpolation of receiver values. For example, if the signal from GNSS receiver 1 is time stamped after the signal from GNSS receiver 2, then the data from GNSS receiver 1 is interpolated to receiver 2's current time mark using data from receiver 1 's previous and current epoch.") but fails to teach a first filter configured to suppress a low frequency component of an output of the integrator and pass a high frequency component; a second filter configured to suppress a high frequency component of an output interpolator and pass a low frequency component; and an adder configured to add an output of the first filter to an output of the second filter, and output the integrated speed
Madsen et al. makes up for the deficiencies in Zietz et al. Madsen et al. teaches a first filter configured to suppress a low frequency component of an output of the integrator and pass a high frequency component; a second filter configured to suppress a high frequency component of an output interpolator and pass a low frequency component; (Par. 0057; See "FIG. 7 shows one example scheme for fusing GNSS data 142 and visual heading data 140 using a complementary filter with the filter cross-over frequencies scheduled with speed. A speed to frequency mapping operation 180 may convert the speed of vehicle 50 into a frequency signal. For example, mapping 180 may apply a weighting to a vehicle speed identified in the GPS data to generate a frequency value. The GPS heading data 142 is into a low pass filter 182 and visual heading data 140 is feed into a high pass filter 184.") and an adder configured to add an output of the first filter to an output of the second filter, and output the integrated speed (Par. 0063; See "Complementary filters 194 and 196 handle this data fusion. Fused heading 186 from the complementary filters fusing GPS and visual headings in FIG. 7 provide the absolute 
Zietz et al. and Madsen et al. are both directed to determining heading of vehicles using GNSS and IMU data from various antennas and are obvious to combine because Zietz et al. is improved with the low-pass/high-pass filtering and adding of filtered data within Madsen et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zietz et al. in view of Madsen et al.
Regarding claim 10, Zietz et al. teaches A navigation device, comprising: an integrator configured to integrate an IMU acceleration obtained from an output of an Inertial Measurement Unit (IMU) sensor; (Pars. 0047-0048; See "The X-axis sensor suite 310, the Y-axis sensor suite 320, and the Z-axis sensor suite 330 of the IMU 460 each contain similar sensing components but are mounted orthogonally to each other, one in each of the three spatial dimensions. In the preferred embodiment, each sensor suites 310, 320, and 330 contains accelerometers for sensing the magnitude of movement, gyroscopes for sensing the rate of rotation of the IMU 460 and the vehicle or moving body to which it is attached, and optionally may contain magnetic sensing elements for sensing the Earth's magnetic field. Each sensor suite 310, 320, and 330 also contains an analog-todigital converter to convert the raw analog sensor values to digital signals which can be read by the processor 300."  & "In addition to receiving signals from the integrated sensor suites 310, 320, and 330, the processor 300 can be configured to receive and process signals from external sensors 340, for example, an outside air temperature (OAT) sensor, a rotor torque sensor as used on helicopters, and/ or a pitot static system to stabilize altitude. The processor 300 can also be configured to receive and process signals from one or more operator switches (not shown) or an interpolator configured to perform a data interpolation of a GNSS speed that is obtained based on a GNSS signal and of which an acquisition cycle is longer than that of the IMU acceleration; (Par. 0086; See "The second step in the preparation phase 1000 is the interpolation of GNSS receiver signals 1020. The measurements reported by the two ( or more) GNSS receivers may differ by several milliseconds, and this difference could introduce error. The GNSS receivers report a nanosecond parameter which will be used to perform an interpolation of receiver values. For example, if the signal from GNSS receiver 1 is time stamped after the signal from GNSS receiver 2, then the data from GNSS receiver 1 is interpolated to receiver 2's current time mark using data from receiver 1 's previous and current epoch.") but fails to teach a first filter configured to suppress a low frequency component of an output of the integrator and pass a high frequency component; a second filter configured to suppress a high frequency component of an output interpolator and pass a low frequency component; and an adder configured to calculate an integrated speed by adding an output of the first filter to an output of the second filter.
Madsen et al. makes up for the deficiencies in Zietz et al. Madsen et al. teaches a first filter configured to suppress a low frequency component of an output of the integrator and pass a high frequency component; a second filter configured to suppress a high frequency component of an output interpolator and pass a low frequency component; (Par. 0057; See "FIG. 7 shows one example scheme for fusing GNSS data 142 and visual heading data 140 using a complementary filter with the filter cross-over frequencies scheduled with speed. A speed to frequency mapping operation 180 may convert the speed of vehicle 50 into a frequency signal. For example, mapping 180 may apply a weighting to a vehicle speed identified in the GPS data to generate a frequency value. The GPS heading data 142 is into a low pass filter 182 and visual heading data 140 is feed into a high pass filter 184.") and an adder configured to calculate an integrated speed by adding an output of the first filter to an output of the second filter. (Par. 0063; See "Complementary filters 194 and 196 handle this data fusion. Fused heading 186 from the complementary filters fusing GPS and visual headings in FIG. 7 provide the absolute heading 
Zietz et al. and Madsen et al. are both directed to determining heading of vehicles using GNSS and IMU data from various antennas and are obvious to combine because Zietz et al. is improved with the low-pass/high-pass filtering and adding of filtered data within Madsen et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zietz et al. in view of Madsen et al.
Regarding claim 14, Zietz et al. teaches The method of claim 13, wherein the IMU speed is calculated by integrating the IMU acceleration, (Pars. 0047-0048; See "The X-axis sensor suite 310, the Y-axis sensor suite 320, and the Z-axis sensor suite 330 of the IMU 460 each contain similar sensing components but are mounted orthogonally to each other, one in each of the three spatial dimensions. In the preferred embodiment, each sensor suites 310, 320, and 330 contains accelerometers for sensing the magnitude of movement, gyroscopes for sensing the rate of rotation of the IMU 460 and the vehicle or moving body to which it is attached, and optionally may contain magnetic sensing elements for sensing the Earth's magnetic field. Each sensor suite 310, 320, and 330 also contains an analog-todigital converter to convert the raw analog sensor values to digital signals which can be read by the processor 300."  & "In addition to receiving signals from the integrated sensor suites 310, 320, and 330, the processor 300 can be configured to receive and process signals from external sensors 340, for example, an outside air temperature (OAT) sensor, a rotor torque sensor as used on helicopters, and/ or a pitot static system to stabilize altitude. The processor 300 can also be configured to receive and process signals from one or more operator switches (not shown) or other manual inputs. The types of sensors described herein are exemplary, and are not meant wherein a data interpolation of the GNSS speed is performed, (Par. 0086; See "The second step in the preparation phase 1000 is the interpolation of GNSS receiver signals 1020. The measurements reported by the two ( or more) GNSS receivers may differ by several milliseconds, and this difference could introduce error. The GNSS receivers report a nanosecond parameter which will be used to perform an interpolation of receiver values. For example, if the signal from GNSS receiver 1 is time stamped after the signal from GNSS receiver 2, then the data from GNSS receiver 1 is interpolated to receiver 2's current time mark using data from receiver 1 's previous and current epoch.") but fails to teach wherein a first filtering is performed to suppress a low frequency component of the IMU speed and pass a high frequency component, wherein a second filtering is performed to suppress a high frequency component of the data-interpolated output and pass a low frequency component, and wherein an output of the first filtering is added to an output of the second filtering, and the integrated speed is outputted.
Madsen et al. makes up for the deficiencies in Zietz et al. Madsen et al. teaches wherein a first filtering is performed to suppress a low frequency component of the IMU speed and pass a high frequency component, wherein a second filtering is performed to suppress a high frequency component of the data-interpolated output and pass a low frequency component, (Par. 0057; See "FIG. 7 shows one example scheme for fusing GNSS data 142 and visual heading data 140 using a complementary filter with the filter cross-over frequencies scheduled with speed. A speed to frequency mapping operation 180 may convert the speed of vehicle 50 into a frequency signal. For example, mapping 180 may apply a weighting to a vehicle speed identified in the GPS data to generate a frequency value. The GPS heading data 142 is into a low pass filter 182 and visual heading data 140 is feed into a high pass filter 184.") and wherein an output of the first filtering is added to an output of the second filtering, and the integrated speed is outputted. (Par. 0063; See "Complementary filters 194 and 196 handle this data fusion. Fused heading 186 from the complementary filters fusing GPS and visual headings in FIG. 7 provide the absolute heading reference. The absolute heading reference is then used to constrain the drift from integrating the 
Zietz et al. and Madsen et al. are both directed to determining heading of vehicles using GNSS and IMU data from various antennas and are obvious to combine because Zietz et al. is improved with the low-pass/high-pass filtering and adding of filtered data within Madsen et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zietz et al. in view of Madsen et al.
Regarding claim 19, Zietz et al. teaches The non-transitory computer-readable recording medium of claim 18, wherein the IMU speed is calculated by integrating with the IMU acceleration, (Pars. 0047-0048; See "The X-axis sensor suite 310, the Y-axis sensor suite 320, and the Z-axis sensor suite 330 of the IMU 460 each contain similar sensing components but are mounted orthogonally to each other, one in each of the three spatial dimensions. In the preferred embodiment, each sensor suites 310, 320, and 330 contains accelerometers for sensing the magnitude of movement, gyroscopes for sensing the rate of rotation of the IMU 460 and the vehicle or moving body to which it is attached, and optionally may contain magnetic sensing elements for sensing the Earth's magnetic field. Each sensor suite 310, 320, and 330 also contains an analog-todigital converter to convert the raw analog sensor values to digital signals which can be read by the processor 300."  & "In addition to receiving signals from the integrated sensor suites 310, 320, and 330, the processor 300 can be configured to receive and process signals from external sensors 340, for example, an outside air temperature (OAT) sensor, a rotor torque sensor as used on helicopters, and/ or a pitot static system to stabilize altitude. The processor 300 can also be configured to receive and process signals from one or more operator switches (not shown) or other manual inputs. The types of sensors described herein are exemplary, and are not meant to be limiting in any fashion. Any appropriate external wherein a data interpolation of the GNSS speed is performed, (Par. 0086; See "The second step in the preparation phase 1000 is the interpolation of GNSS receiver signals 1020. The measurements reported by the two ( or more) GNSS receivers may differ by several milliseconds, and this difference could introduce error. The GNSS receivers report a nanosecond parameter which will be used to perform an interpolation of receiver values. For example, if the signal from GNSS receiver 1 is time stamped after the signal from GNSS receiver 2, then the data from GNSS receiver 1 is interpolated to receiver 2's current time mark using data from receiver 1 's previous and current epoch.") but fails to teach wherein a first filtering is performed to suppress a low frequency component of the IMU speed and pass a high frequency component, wherein a second filtering is performed to suppress a high frequency component of the data-interpolated output and pass a low frequency component, and wherein an output of the first filtering is added to an output of the second filtering, and the integrated speed is outputted.
Madsen et al. makes up for the deficiencies in Zietz et al. Madsen et al. teaches wherein a first filtering is performed to suppress a low frequency component of the IMU speed and pass a high frequency component, wherein a second filtering is performed to suppress a high frequency component of the data-interpolated output and pass a low frequency component, (Par. 0057; See "FIG. 7 shows one example scheme for fusing GNSS data 142 and visual heading data 140 using a complementary filter with the filter cross-over frequencies scheduled with speed. A speed to frequency mapping operation 180 may convert the speed of vehicle 50 into a frequency signal. For example, mapping 180 may apply a weighting to a vehicle speed identified in the GPS data to generate a frequency value. The GPS heading data 142 is into a low pass filter 182 and visual heading data 140 is feed into a high pass filter 184.") and wherein an output of the first filtering is added to an output of the second filtering, and the integrated speed is outputted. (Par. 0063; See "Complementary filters 194 and 196 handle this data fusion. Fused heading 186 from the complementary filters fusing GPS and visual headings in FIG. 7 provide the absolute heading reference. The absolute heading reference is then used to constrain the drift from integrating the gyro heading rate information 144. The absolute heading reference 186 can be used even when vehicle 50 
Zietz et al. and Madsen et al. are both directed to determining heading of vehicles using GNSS and IMU data from various antennas and are obvious to combine because Zietz et al. is improved with the low-pass/high-pass filtering and adding of filtered data within Madsen et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zietz et al. in view of Madsen et al.
Allowable Subject Matter
Claims 6-9, 15, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (U.S Patent Publication No. 2018/0017390) teaches a method of determining GNSS-INS vehicle altitude based on single antenna
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:00am-5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/10/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661